DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-7, 9-12 and 14-17 are still pending in the present application. 
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Matthew Curran, Attorney of Record, on 2/22/2021.

3.	The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Currently Amended)
A mobile communications network comprising:
a plurality of nodes, each node being disposed on a vehicle and comprising at least one antenna having variable propagation characteristics and directional gain, wherein the plurality of nodes are configured to be wirelessly connected to one or more of a plurality of mobile devices; and
a planning and control module configured to:

receive, periodically or otherwise, coverage data from each of said nodes, said coverage data being representative of the respective coverage capability and a current location of said nodes; 
predict a future position of the at least one of said mobile devices, based on said position data, and predict therefrom a coverage requirement associated with the at least one mobile device; and
generate, using said coverage data, an output signal configured to cause the location and the propagation characteristics of an antenna of a respective node of said one or more of said nodes to be adjusted, wherein the adjustment of said propagation characteristics comprises altering the gain and a frequency, pointing direction, azimuth, elevation and strength of an antenna of a respective node, to cause the coverage capability of one or more of said nodes to be adjusted to meet said coverage requirement.
Claim 2 (Cancelled)
Claim 3 (Cancelled)
Claim 4 (Cancelled)

Claim 5 (Currently Amended)
The mobile communications network according to claim [[4]] 1, wherein said output comprises a signal configured to instruct or cause said one or more nodes to change location relative to said specified one or more mobile devices.


Claim 7 (Currently Amended)
The mobile communications network according to claim 6, wherein said planning and control module is provided in, or distributed across, each of a plurality of said nodes, and configured to receive updated location data from each of said plurality of mobile devices and said coverage data from each other of said plurality of nodes.

Claim 10 (Currently Amended)
A node for a mobile communication network according to claim 1, configured to provide a wireless communications hotspot for one or more of said plurality of mobile devices, said node being coupled to a planning and control module configured to:
receive or obtain position data representative of a trajectory of at least one of said plurality of mobile devices;
receive, periodically or otherwise, coverage data from each of said nodes, said coverage data being representative of the respective coverage capability of said nodes;
predict a future position of the at least one of said mobile devices based on said position data, and predict therefrom a coverage requirement associated with the at least one mobile; and
generate, using coverage data, an output to cause the coverage capability of one or more of said nodes to be adjusted to meet said coverage requirement.


A method of dynamically configuring a mobile communications network comprising a plurality of nodes, each node being disposed on a vehicle and comprising at least one antenna having variable propagation characteristics and directional gain, and a plurality of mobile devices, the method comprising:
receiving or obtaining position data representative of a trajectory of at least one of said plurality of mobile devices;
receiving, periodically or otherwise, coverage data from each of said nodes, said coverage data being representative of a respective wireless coverage capability and a current location of said nodes;
predicting a future position of the at least one of said mobile devices, based on said position data, and predicting therefrom a coverage requirement associated with the at least one mobile device; and
generating, using said coverage data, an output signal configured to cause the location and the propagation characteristics of an antenna of a respective node of said one or more of said nodes to be adjusted, wherein the adjustment of said propagation characteristics comprises altering the gain and a frequency, pointing direction, azimuth, elevation and strength of an antenna of a respective node, to cause the coverage capability of one or more of said nodes to be adjusted to meet said coverage requirement.
Claim 13 (Cancelled).
Claim 14 (Currently Amended)

providing a plurality of nodes, each node being disposed on a vehicle and comprising at least one antenna having variable propagation characteristics and directional gain, configured to be wirelessly connected to any one or more of a plurality of mobile devices; and
providing a planning and control module configured to:
receive or obtain position data representative of a trajectory of at least one of said plurality of mobile devices;
receive, periodically or otherwise, coverage data from each of said nodes, said coverage data being representative of the respective coverage capability and a current location of said nodes;
predict a future position of the at least one of said mobile devices, based on said position data, and predict therefrom a coverage requirement associated with the at least one mobile device; and
generate, using said coverage data, an output signal configured to cause the location and the propagation characteristics of an antenna of a respective node of said one or more of said nodes to be adjusted, wherein the adjustment of said propagation characteristics comprises altering the gain and a frequency, pointing direction, azimuth, elevation and strength of an antenna of a respective node, to cause the coverage capability of one or more of said nodes to be adjusted to meet said coverage requirement.


Claim 15 (Cancelled)
Claim 16 (Cancelled)
Claim 17 (Cancelled)

Allowable Subject Matter
4.	Claims 1, 5-7, 9-12 and 14 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 1, 5-7, 9-12 and 14 are allowed in view of the Examiner’s amendment made above. 
 	
With respect to the allowed independent claims 1, 12 and 14:
Winkle, et al (US PG Publication 2018/0033315), hereafter Winkle, teaches systems and methods for transporting products via unmanned aerial vehicles.
Fan, et al (US PG Publication 2017/0111102), hereafter Fan, teaches extending wireless signal coverage with drones. 
Teslenko, et al (US PG Publication 2019/0199419), hereafter Teslenko, teaches beamforming in a wireless communication system.

A mobile communications network as claimed in claim 1, comprising:
a planning and control module configured to generate, using said coverage data, an output signal configured to cause the location and the propagation characteristics of an antenna of a respective node of said one or more of said nodes to be adjusted, wherein the adjustment of said propagation characteristics comprises altering the gain and a frequency, pointing direction, azimuth, elevation and strength of an antenna of a respective node, to cause the coverage capability of one or more of said nodes to be adjusted to meet said coverage requirement, in combination with the other recited limitations of the claim
A method of dynamically configuring a mobile communications network as claimed in claim 12, comprising:
generating, using said coverage data, an output signal configured to cause the location and the propagation characteristics of an antenna of a respective node of said one or more of said nodes to be adjusted, wherein the adjustment of said propagation characteristics comprises altering the gain and a frequency, pointing direction, azimuth, elevation and strength of an antenna of a respective node, to cause the coverage capability of one or more of said nodes to be adjusted to meet said coverage requirement, in combination with the other recited limitations of the claim
A method of providing a mobile communications network as claimed in claim 14, comprising:
providing a planning and control module configured to generate, using said coverage data, an output signal configured to cause the location and the propagation characteristics of an antenna of a respective node of said one or more of said nodes to be adjusted, wherein the adjustment of said propagation characteristics comprises altering the gain and a frequency, pointing direction, azimuth, elevation and strength of an antenna of a respective node, to cause the coverage capability of one or more of said nodes to be adjusted to meet said coverage requirement, in combination with the other recited limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/FRANK E DONADO/
Examiner, Art Unit 2641




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641